*551The opinion of the Court was delivered by
Gibson, C. J.
Though a right to the debtor’s labour was given to an execution creditor by a provincial statute long since repealed, it exists not at the common law ; and the defendant was therefore .at. liberty to dispose of his services for his own purposes and on his own terms. His tangible earnings would become liable to execution for his debts; but he was not under even a moral obligation to restrict his efforts exclusively to the liquidation.of them. He might lawfully devote himself to the maintenance of his family only; and what was the engagement into which he entered 1 Though there was a stipulation for interest on the advancements, the object of the contributors was not, gain but reimbursement, and compensation for the risk of it: all beside was to be gratuitous. There was a violent probability that, the capital would be lost ; and the premium was in fact inadequate to the risk. The object then being to provide for the defendant’s family, and not to set him up in business for himself, he was a purchaser of his own maintenance and no more ; and he was a purchaser of a thing so inseparable from his person that it could noL be reft from it, by an execution. He had no predicable ownership of the original capital, or of the profits turned into capital to supply the place of the advancements restored to the contributors. These being an accessory of the advancements partook of their nature; and the contributors had the same right to dispose of them in advance that they .had to dispose of the thing which produced them. Their interest in the fund thus created by them survived the reimbursement of their advancements ; nor could the fruit of their bounty have been turned from its object by the defendant’s creditors had it been applicable, by the terms of the trust, to his personal maintenance; for a benefactor may certainly provide for a friend without exposing his bounty to the debts or improvidence of the beneficiary. He has an individual right of property in the execution of the trust, and to deprive him of it would be a fraud on his generosity. To appropriate a gift to a purpose or person not intended, would be an invasion of the donor’s private dominion. It is contended, however, that the surplus beyond a reasonable provision for the family may be the defendant’s own consistently with the scope of the trust. What did he give for it 1 Not his services ; for they were to be compensated by his maintenance. A restriction of the gratuity to such a provision might leave a resulting trust for the donors, but nothing for the defendant. Yet there is no such thing in the original agreement: nor, consistently with the object of it, could there be ; for reverses might reproduce the original destitution, and to withdraw a part of the capital would increase the danger of it. It, is conclusive that, the defendant, standing as he would have done had he served another firm on the same teims, was in no event to have more than a living; and the property therefore was not liable to the plaintiff’s execution.
Judgment affirmed.